USDC IN/ND case 2:05-cr-00179-JTM-APR document 149 filed 04/09/21 page 1 of 5


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )      No. 2:05 CR 179
                                          )
LARRY GUY SMITH                           )

                                 OPINION and ORDER

       This matter is before the court on defendant Larry Guy Smith’s pro se motion for

reconsideration of this court’s denial of his motion for compassionate release pursuant

to 18 U.S.C. § 3582(c). (DE # 147.) For the reasons that follow, the motion will be denied.

       In November 2020, this court denied defendant’s motion for compassionate

release. (DE # 145.) Defendant had presented two grounds for relief. First, defendant

argued that the conditions in his particular prison placed him at risk of contracting

COVID-19. (DE # 137 at 1.) Second, he argued that there is a sentencing disparity

between his case and others from this court.1 (Id.)

       This court determined that defendant was not entitled to compassionate release.

(DE # 145.) First, this court determined that defendant failed to exhaust his

administrative remedies, as required by 18 U.S.C. § 3582(c)(1)(A). Second, this court

determined that, even if defendant had met the exhaustion requirement, his motion

would be denied on the basis that he had not established that there is an extraordinary

and compelling reason to grant him early release from prison. This court determined



       1
       Defendant does not move for reconsideration with respect to this second
ground.
USDC IN/ND case 2:05-cr-00179-JTM-APR document 149 filed 04/09/21 page 2 of 5


that defendant’s medical conditions (shoulder pain, Gastroesophageal reflux disease

(GERD), irritable bowel syndrom (IBS), a claim that he has undiagnosed high blood

pressure, and his history as a smoker) and the conditions of his prison, did not warrant

his early release from prison because the facility where he is incarcerated, FCI Loretto,

had zero inmate cases of COVID-19 at its facility at the time this court issued its order.

       Defendant now moves for reconsideration of this court’s order regarding his risk

of contracting COVID-19. (DE # 147.) First, defendant argues that this court should

excuse his failure to exhaust on the basis that, by now, the 30 day time period in which

the facility had to respond to his request has lapsed. (Id. at 2.) Defendant does not say

whether he ever received a denial of his request. Next, defendant argues that his prison

had an outbreak of COVID-19, and that the spread of the virus was poorly controlled by

the prison. (Id.) He states that inmates in every unit of the institution tested positive for

the virus, including defendant, and that the court did not address his positive test

results in its previous order. (Id.)

       While there is no direct authority in the Federal Rules of Criminal Procedure to

bring a motion for reconsideration, the Supreme Court has held that “motions to

reconsider in criminal prosecutions are proper and will be treated just like motions in

civil suits.” United States v. Rollins, 607 F.3d 500, 502 (7th Cir. 2010) (citing United States

v. Healy, 376 U.S. 75 (1964)). A court may reconsider a prior decision in only limited

circumstances, such as when “there has been a significant change in the law or facts

since the parties presented the issue to the court, when the court misunderstands a


                                               2
USDC IN/ND case 2:05-cr-00179-JTM-APR document 149 filed 04/09/21 page 3 of 5


party’s arguments, or when the court overreaches by deciding an issue not properly

before it.” United States v. Ligas, 549 F.3d 497, 501 (7th Cir. 2008) (citing Bank of Waunakee

v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)). However,

“[r]econsideration is not an appropriate forum for rehashing previously rejected

arguments or arguing matters that could have been heard during the pendency of the

previous motion.” Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004) (internal citation

and quotation marks omitted).

       Here, defendant has not produced any reason for this court to reconsider its

determination that his motion must be denied for failure to exhaust. Dismissal for

failure to exhaust is mandatory when the issue is properly asserted by the Government,

as it was in this case, and thus the court had no discretion to grant compassionate

release. See United States v. Sanford, 986 F.3d 779, 782 (7th Cir. 2021). The court must

deny defendant’s motion for reconsideration on this basis alone.

       However, even if defendant had exhausted his administrative remedies, nothing

in defendant’s motion for reconsideration changes this court’s initial conclusion that he

failed to establish an extraordinary and compelling reason for his early release from

prison. True, this court inadvertently did not address defendant’s claim that he had

tested positive for COVID-19. However, in the amendment to his motion where he

made this claim, defendant did not identify any physical symptom he experienced as a

result of his infection, instead focusing on the number of toilets and sinks in his

quarantine room, and the lack of blankets, linen, and hygiene kits. (DE # 137 at 57-58.)


                                              3
USDC IN/ND case 2:05-cr-00179-JTM-APR document 149 filed 04/09/21 page 4 of 5


These allegations would not have convinced this court that there was an extraordinary

and compelling reason to grant defendant compassionate release.

       Defendant now claims that, prior to his quarantine, he was experiencing

shortness of breath, body aches, and a dry and cracked nose with some bleeding. (DE #

147 at 6.) He initially attributed these symptoms to allergies, lack of movement during

lockdown, and his attempts to get back into physical shape. (Id. at 6-7.) According to

defendant, during his quarantine he experienced shortness of breath and a cough. (Id. at

7.) After being deemed recovered by medical staff, he again began to experience a dry

and cracked nose, a nose bleed approximately once a week, shortness of breath during

activity, elevated heart rate without activity, complications with his IBS, and burning

sensations during the night in his lungs, throat and nose, particularly after exercise. (Id.)

When defendant informed medical staff of his symptoms, he was informed that he

would be placed on a list to see a medical provider as scheduling permitted, and was

informed that he had a chronic care clinic already scheduled in a few months’ time. (Id.

at 8.) He claims that in the month since he requested medical attention regarding his

lingering symptoms, he still has not been seen. (DE # 148.) Defendant argues that the

virus is not well-controlled at his prison, and he fears reinfection. (DE # 147 at 9.)

       Even if defendant had exhausted his administrative remedies, he would not be

entitled to compassionate release because neither his lingering symptoms, nor the

conditions of his prison, rise to the level of an extraordinary and compelling reason for

compassionate release. Defendant’s lingering symptoms, while certainly unpleasant for


                                              4
USDC IN/ND case 2:05-cr-00179-JTM-APR document 149 filed 04/09/21 page 5 of 5


defendant, are not so severe as to warrant a reduction in his term of imprisonment.

Moreover, his risk of reinfection appears remote. Since this court’s order denying his

motion, FCI Loretto has maintained control over the spread of the virus. The Bureau of

Prisons (BOP) reports that there are currently zero inmates who have tested positive for

COVID-19 at the facility. COVID-19 Coronavirus, FEDERAL BUREAU OF PRISONS,

https://www.bop.gov/coronavirus/ (last visited Apr. 9, 2021). Moreover, while the

BOP reports that 15 staff members currently have COVID-19, id., there is no reason to

believe that these staff members are currently reporting to work within the prison. The

BOP is also currently vaccinating inmates and staff at FCI Loretto, with 128 staff

members and 350 inmates now fully vaccinated against COVID-19, id. – further

decreasing defendant’s risk of reinfection. Considering defendant’s circumstances as a

whole, no basis exists for disturbing this court’s earlier ruling.

       Accordingly, the court DENIES defendant’s motion for reconsideration.

(DE # 147).

                                           SO ORDERED.

       Date: April 9, 2021
                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                              5
